DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/29/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 9/7/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2021 was filed after the mailing date of the Non-Final rejection on 9/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2 and 6 are objected to because of the following informalities:  
Regarding claim 1, line 7, the limitation “displacement element” appears to be amended to recite “the displacement element” in order to refer to “a displacement element” recited in line 5. 

Regarding claim 2, line 2, the limitation “disengagement” appears to be “the uncoupling” in order to refer to “uncoupled” recited in claim 1, line 9.

Regarding claim 6, line 4, the limitation “decoupling” appears to be amended to recite “uncoupling” in order to refer to “uncoupled” recited in claim 1, line 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 recites the limitation which is already recited in claim 12, lines 3-6 (“pushing a needle sleeve … in a proximal axial direction from a first position, …, in which the needle sleeve is uncoupled from the displacement element” with different wordings. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 12, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen et al. (US 2013/0211330 A1).
Regarding claim 12, Pedersen teaches a method (figures 10a-10d) of operating a medicament injection device 100’, the method comprising: 
pushing a needle sleeve 350’ disengageably coupled (element 350’ is indirectly coupled to element 310’ via element 340’ and 501’) to a displacement element 310’ in a proximal axial direction (direction towards element 300’) from a first position (position shown in figure 10a), in which the needle sleeve 350’ is coupled to the displacement element 310’, to a second position (position shown in figure 10c), in which the needle sleeve 350’ is uncoupled from the displacement element 310’, wherein pushing the needle sleeve 350’ causes proximal movement of a needle holder 501’ and needle 510’, 520’ (from figures 10b to 10c, element 510’, 520’ and 501’ are performing proximal movement with respect to element 300’, wherein due to relative proximal movement, element 314’ gets disengaged resulting in piercing a penetrable barrier as shown in figure 10c) wherein a proximal end (end of element 520’ closer to element 600’) of the needle 510’, 520’ is caused to pierce a penetrable barrier (paragraph 0106, lines 8-15) of a medicament cartridge 600.

Regarding claim 13, Pedersen teaches wherein pushing (movement from position shown in figure 10b to 10c where element 350’ is performing proximal axial movement with respect to element 300’) of the needle sleeve 350’ causes the uncoupling (figure 10c, as element 310’ is no longer in contact with element 501’, element 310’ is uncoupled) of the needle sleeve 350’ from the displacement element 310’.

.

    PNG
    media_image1.png
    656
    278
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 18-20 are allowed.
Claims 1-11 would be allowable if rewritten to overcome the objection, set forth in this Office action.
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a medicament injection device comprising a main body, a needle sleeve, a needle holder, a displacement element wherein the needle sleeve and displacement element are moveable in a proximal direction relative to the main body during use from a first position, in which the needle sleeve is coupled to the displacement element, to a second position, in which (i) the needle sleeve is uncoupled from the displacement element and the needle sleeve is moveable in the proximal direction relative to the displacement element in combination with other claimed limitations of claim 1. 
The closest prior art for a medicament injection device is Rorvig et al. (WO 2014/001318 A2) as discussed in Non-Final Rejection mailed on 9/7/2021 including a main body, a needle sleeve, a needle holder, a displacement element but is silent regarding wherein the needle sleeve and displacement element are moveable in a proximal direction relative to the main body during use from a first position, in which the needle sleeve is coupled to the displacement element, to a second position, in which (i) the needle sleeve is uncoupled from the displacement element and the needle sleeve is moveable in the proximal direction relative to the displacement element.


The closest prior art of record, Pedersen et al. (US 2013/0211330 A1), is silent regarding wherein pushing the needle sleeve in the proximal axial direction causes (i) the displacement element to rotate and (ii) the displacement element to move relative to a main body of the medicament injection device in combination with other claimed limitations of claim 14.
Claims 15 and 16 being dependent on claim 14 are also indicated allowable.

Claim 18 includes all the limitations of claim 5 rewritten in independent form including all the intervening claims. Claim 5 was previously indicated allowable in the office action mailed on 9/7/2021 if claim 5 is rewritten in an independent form including any intervening claim.
Claims 19 and 20 being dependent on claim 18 are also indicated allowable.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
Applicant argues on page 16, lines 8-20, that the Pedersen is silent regarding wherein pushing the needle sleeve causes proximal movement of a needle holder and needle) therefore, claims 12 and 13 overcomes the prior art of record. Examiner respectfully disagrees. As explained in the rejection of claims 12 and 13 above, Pedersen discloses each and every limitations of the amended claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NILAY J SHAH/            Primary Examiner, Art Unit 3783